Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bukalders (GB 808,291) in view of Nakamura (5,225,258) and Simonutti (5,225,258).  Regarding claim 1, Bukalders discloses a tennis ball construction comprising a spherical hollow elastomeric core formed from a composition of natural rubber and co-polymer of butadiene and styrene.  Note page 1, lines 59-65.  Bukalders states that the cured tennis ball is not inflated at super-atmospheric pressure and has a specific gravity of less than 1.  Note page 1, lines 22-27 and page 2, lines 1-4 and 50-52.  However, Bukalders lacks the teaching for the core thickness to be at least 4.5 mm, the internal pressure to be no greater than 5 psi and a textile covering the core. 
	Nakamura reveals that it is known in the art of pressureless tennis ball construction comprising a rubber component to provide a textile covering, an internal pressure of 0-0.4 kg/cm2 (0-5.7 psi) and a core thickness between 4.0 and 5.0 mm.  Note the Abstract, column 1, lines 21-23, column 2, lines 34-40 and column 4, lines 10-12.  It would have been obvious to one of ordinary skill in the art to form the tennis ball core of Bukalders with the textile covering in order to provide a conventional tennis ball construction.  It would have been obvious to one of ordinary skill in the art to provide the ball with a pressure as taught by Nakamura in order to provide the tennis ball that is not inflated at super-atmospheric pressure as suggested by Bukalders.  It would have been obvious to one of ordinary skill in the art to provide the core with a thickness as taught by Nakamura in order to provide a pressureless tennis ball having conventional core thickness.    
	Regarding the limitation for the rebound height, it is noted that the Bukalders does not particularly teach the rebound height characteristics as recited.  Simonutti reveals that it is known in the art of pressureless tennis balls formed from rubber to add a plastomer defined as a copolymer of ethylene with a specific gravity of 0.86-0.91. Note column 2, lines 16-49 of Simonutti.  Simonutti states that the core including the plastomer has improved stiffness with little or no decrease, and in some cases an increase, in resilience and rebound.  It would have been obvious to one of ordinary skill in the art to add the plastomer to the core composition of Bukalders in order to improve the performance of the tennis ball.  It is noted that the combination of Bukalders in view of Simonutti teaches the recited core composition including the rubber component and the thermoplastic ethylene copolymer.  Thus, the combination of Bukalders in view of Nakamura and Simonutti is obviously capable of performing the recited function.  In the alternative, it is noted that Simonutti teaches that the amount of the plastomer added to the tennis ball composition is a result-effective variable, i.e., a variable that achieves a particular result.  Note MPEP 2144.05(II)(B).  Simonutti states that the addition of the plastomer provides improved stiffness with little or no decrease, and in some cases an increase, in resilience and rebound.  Note Table II showing different amounts of plastomer added to the composition.  Thus, given this teaching, it would have been obvious to one of ordinary skill in the art to provide the composition of Bukalders with a particular amount of the plastomer as taught by Simonutti in order to achieve the recited rebound characteristics and provide an improved tennis ball construction.  
	Regarding claims 2 and 3, Bukalders teaches a natural rubber component for the core.  
	Regarding claim 4, note page 1, lines 59-65 of Bukalders teaching that the core can comprise natural rubber and either a copolymer of butadiene and styrene or a cyclized natural rubber.  Thus, Bukalders teaches at least two rubber components with at least one of the components being a natural rubber.  
Regarding claim 10, the combination teaches a desirability for the tennis ball to perform similar to a commercial pressurized tennis ball. Note page 1, lines 22-27 of Bukalders.  Note column 7, lines 28-30 of Nakamura. Note column 1, lines 30-45 and claim 1 of Simonutti.  It would have been obvious to one of ordinary skill in the art to modify the characteristics of the tennis ball such as the thickness of the core or amount of added plastomer such that it complies with ITF and USTA specifications in order to provide a ball that is comparable to a commercially available tennis ball.
Regarding claim 11, the combination of Bukalders in view of Nakamura teaches a core thickness between 4.0-5.0 mm.  Note column 4, lines 10-12 of Nakamura.  Note MPEP 2144.05(I) stating that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 12, it is noted that the combination teaches a wall thickness of at least 4.5 mm and a specific gravity of less than 1 as recited. Note the rejection of claim 1 above. Thus, the moment of inertia for the tennis ball of the combination would be similar to that instantly claimed.  It would have been obvious to one of ordinary skill in the art to modify the tennis ball of the combination by forming the core with a thicker or thinner wall thickness in order to provide a particular moment of inertia for the ball.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The particular moment of inertia is obvious given the teachings of the combination and lacking a showing of the criticality for the particular moment of inertia by the demonstration of a new and unexpected result obtained therefrom and because it appears that the moment of inertia for the tennis ball of the combination would perform similarly. 
	Regarding claim 13, note the rejection of claim stating that the addition of the plastomer of Simonutti to the composition of Bukalders is a result-effective variable.  Thus, it would have been obvious to one of ordinary skill in the art to provide the composition of Bukalders with a particular amount of the plastomer as taught by Simonutti in order to achieve the recited deformation characteristics and provide an improved tennis ball construction.  
Claims 5-9 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bukalders (GB 808,291) in view of Nakamura (5,225,258), Simonutti (5,225,258) and “ExxonMobil EXACT 4033”.  Regarding claim 5, Simonutti teaches the addition of an ethylene plastomer but Simonutti does not particularly describe his plastomer as a thermoplastic copolymer.  Simonutti does state that his plastomer can be EXACT 4033.  Note Table 1 of Simonutti.  “ExxonMobil EXACT 4033” shows that this material is considered to be a thermoplastic elastomer. It would have been obvious to one of ordinary skill in the art to add the plastomer of Simonutti to the core composition of Bukalders in order to improve the performance of the tennis ball such as providing improved stiffness with little or no decrease, and in some cases an increase, in resilience and rebound.  
Regarding claims 6 and 7, note column 2, lines 26-42 of Simonutti disclosing that the plastomer is an ethylene-alkene copolymer and that the alkene may be butene, hexene or octene. 
Regarding claim 8, note claim 5 of Simonutti defining the plastomer as having a Shore D hardness of 20 to 50 and a flexural modulus of 1000 to 10,000psi (6.9-69 MPa).   
Regarding claim 9, note column 2, lines 36-40 of Simonutti stating that the thermoplastic ethylene copolymer has a specific gravity of 0.86-0.91.  
Regarding claim 14, note the rejection of claim 1 as these claims recite similar limitations.  It is noted that the combination of Bukalders in view of Nakamura, Simonutti and “ExxonMobil EXACT 4033” teaches a thermoplastic plastomer material added to the rubber core composition.  Regarding the limitation for the coefficient of restitution value, as noted in the rejection of claim 1, the combination of Bukalders in view of Simonutti teaches the recited core composition including the rubber component and the thermoplastic ethylene copolymer.  Thus, the combination of Bukalders in view of Nakamura and Simonutti is obviously capable of performing the recited function.  In the alternative, it is noted that Simonutti teaches that the amount of the plastomer added to the tennis ball composition is a result-effective variable, i.e., a variable that achieves a particular result.  Note MPEP 2144.05(II)(B).  Simonutti states that the addition of the plastomer provides improved stiffness with little or no decrease, and in some cases an increase, in resilience and rebound.  Note Table II showing different amounts of plastomer added to the composition.  Thus, given this teaching, it would have been obvious to one of ordinary skill in the art to provide the composition of Bukalders with a particular amount of the plastomer as taught by Simonutti in order to achieve the recited coefficient of restitution and provide an improved tennis ball construction.  
Regarding claims 15-19, note the rejections of claims 9, 8, 6, 7 and 11, respectively,  as these claims recite substantially identical limitations.  
Regarding claim 20, the combination of Bukalders in view of Simonutti teaches a natural rubber and thermoplastic ethylene copolymer composition for the tennis ball core. Further, note column 2, lines 36-40 of Simonutti teaching a specific gravity of 0.86-0.91.  Note MPEP 2144.05(I) stating that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding the parts per hundred for the plastomer within the composition, note claim 9 of Simonutti teaching the addition of 10 to 50 parts by weight of plastomer per 100 parts of rubber.  
Regarding claims 23-25, note the rejections of claims 10, 12 and 13, respectively, as these claims recite substantially identical limitations.  
 Regarding claims 21 and 22, note column 2, lines 38-40 of Nakamura teaching a textile or felt cover for the tennis ball. The textile material defines a woven fiber material as recited. Further, the examiner takes official notice that it is well known in the art of tennis balls that felt covers are made by needle punching a fabric. It would have been obvious to one of ordinary skill in the art to use a felt cover formed by needle punching a fabric for the tennis ball of Nakamura in order to provide a conventional covering for the tennis ball.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711